ICJ_102_SovereigntyPulau_IDN_MYS_2000-10-19_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE DU 19 OCTOBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 19 OCTOBER 2000

 
Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésiel Mulaisie), ordonnance du 19 octobre 2000,
C.J. Recueil 2000, p. 173

Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia}, Order of 19 October 2000,
LC J. Reports 2000, p. 173

 

N° de vente:
ISSN 0074-4441 Sales number 800

ISBN 92-1-070877-6

 

 

 
19 OCTOBRE 2000

ORDONNANCE

SOUVERAINETE SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

19 OCTOBER 2000

ORDER
173

INTERNATIONAL COURT OF JUSTICE

YEAR 2000 2000
19 October
General List
19 October 2000 No. 102

CASE CONCERNING SOVEREIGNTY OVER
PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 46, paragraph 1, of the Rules of Court,

Having regard to the Special Agreement between the two Parties,
which was signed in Kuala Lumpur on 3! May 1997 and entered into
force on 14 May 1998,

Having regard to the Order of 11 May 2000, whereby the President of
the Court, taking account of the agreement of the Parties, extended until
2 August 2000 the time-limit for the filing of a Counter-Memorial by
each of the Parties,

Having regard to the Counter-Memorials of the Parties, which were
filed within the time-limit thus extended;

Whereas in Article 3, paragraph 2 (c), of the Special Agreement the
Parties have agreed that the written pleadings in the case should include,
in addition to the Memorials and Counter-Memorials, “a Reply pre-
sented by each of the Parties not later than 4 months after the date on
which each has received the certified copy of the Counter-Memorial of
the other Party”;

Whereas the Co-Agents of the two Parties addressed to the Court a
joint letter dated 14 October 2000, which inter alia stated the following:

“By this letter. the undersigned wish to inform you that both

4

 
PULAU LIGITAN AND PULAU SIPADAN (ORDER 19 X 00) 174

Parties intend to file Replies in accordance with Article 3, para-
graph 2 fc), of their Special Agreement signed on 31 May 1997. The
provisions of the Special Agreement envisage that Replies will be
filed not later than 4 months after the date on which each has
received the certified copy of the other’s Counter-Memorial that is to
say, not later than 2 December 2000.

However, the Parties respectfully request the Court to extend this
time-limit by three months, to 2 March 2001. In all other respects,
the Special Agreement remains unchanged”,

Taking into account the agreement between the Parties,

Fixes 2 March 2001 as the time-limit for the filing of a Reply by each
of the Parties; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of October, two thou-
sand, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Indonesia and the Government of Malaysia, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
